Exhibit 10.59

LOGO [g195987ex10_60pg01.jpg]

Annual Incentive Plan

Fiscal Year 2012

Effective April 1, 2011 – March 31, 2012



--------------------------------------------------------------------------------

Contents

 

I.

  Purpose of the Plan

II.

  Eligibility

III.

  Administration

IV.

  Plan Design

V.

  Financial Objectives

VI.

  Individual Objectives

VII.

  Incentive Payments

VIII.

  Amendment, Suspension and Termination

IX.

  Unfunded Plan

X.

  Other Benefit and Compensation Programs

XI.

  Governing Law

Exhibit I:

  Apportionment of Bonus Plan Objectives

Exhibit II:

  Payout Schedule for Sales Objective

Exhibit III:

  Payout Schedule for EBITDA Objective

 

Page 2 of 10



--------------------------------------------------------------------------------

I. Purpose of the Plan

The purpose of the Annual Incentive Plan is to align all participants with the
business objectives of Navarre Corporation and its subsidiaries (the “Company”)
by motivating, rewarding and recognizing participants for their achievements and
contribution to the Company’s success.

The proposed plan is intended to stimulate and reward participants to implement
and achieve revenue growth.

 

II. Eligibility

Most management-level employees of the Company are eligible to participate in
the Plan. New hires must be employed prior to October 1st to be eligible for a
pro-rata incentive payment for that fiscal year. Participants that terminate
from the company, for any reason, prior to the date of the incentive payment,
will lose their eligibility to receive an incentive payment.

 

III. Administration

The Plan is administered by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”). The Chief Executive Officer of the
Company (the “CEO”) will make recommendations to the Compensation Committee
regarding participation, level of awards, changes to the Plan, financial
objectives, and other aspects of the Plan’s administration. The Compensation
Committee has the authority to interpret the Plan, and, subject to the Plan’s
provisions, to make and amend rules and to make all other decisions necessary
for the Plan’s administration. Any decision of the Compensation Committee in the
interpretation and administration of the Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned. Specifically, the Compensation Committee has the authority to approve
payout percentages and to approve individual awards, including discretionary
awards, for the executive officers. The CEO has the authority to approve
individual awards, including discretionary awards, for other participants
consistent with the Plan.

 

IV. Plan Design

The Annual Incentive Plan has up to three components:

 

  •  

Financial Objectives

 

  •  

Sales Objectives

 

  •  

Individual Objectives

 

Page 3 of 10



--------------------------------------------------------------------------------

The potential bonus payout is based on a participant’s level and type of
position and is determined as a percentage of the participant’s base salary
apportioned between the components. The senior leadership team comprised of the
CEO, COO/CFO, division presidents and corporate vice presidents will earn a
bonus based on two components: Financial Objectives and Sales Objectives.
Division vice presidents, directors, and managers will earn a payout based on
three components: Financial Objectives, Sales Objectives, and Individual
Objectives. The apportionment is summarized in Exhibit I.

The annual “Bonus Pool” is the amount of money available for payout of bonuses
as determined by the Compensation Committee based upon the aggregate bonus
potential of all participants and the extent to which the objectives have been
achieved.

 

V. Financial Objectives

The following Financial Objectives are measured based on attainment of specific
levels of performance of the Company (or of a subsidiary, division, or
department thereof):

 

  •  

Consolidated EBITDA Target of $18.2 M, before the Bonus Pool and severance
accruals,

 

  •  

Consolidated Sales Target of $519 M.

 

  •  

For participants that are employees of a subsidiary of Navarre Corporation, the
EBITDA and Sales components will be based upon a subsidiary specific target.

For subsidiary performance above threshold but below target, the bonus payout
will be reduced proportionately.

 

  •  

The performance thresholds for the objectives payout will be attainment of 80%
or greater for EBITDA and 90% or greater for sales. Payment will be on a sliding
scale. See Exhibits II and III.

Threshold

A financial objective threshold must be attained before any bonus is earned
(other than a discretionary pool payout, if approved). This threshold is 80% of
the Consolidated EBITDA Target: $14.5 M.

Growth Pool

If Consolidated EBITDA exceeds the EBITDA Target, the Bonus Pool will be
increased by 25% of the amount that Consolidated EBITDA exceeds the EBITDA
Target.

 

Page 4 of 10



--------------------------------------------------------------------------------

Participants will share in the enhanced Bonus Pool on a pro-rata basis, subject
to the maximum payment provision in Paragraph VII herein. This provides an
enhanced incentive payout opportunity to participants which would be funded
through improvement in Consolidated EBITDA beyond targeted amounts.

 

VI. Individual Objectives

Goal Setting

Plan participants and their managers will share accountability for establishing
annual goals for the Individual Objectives component of the incentive plan.
Generally, participants will have a number of specific and measurable goals
which may be weighted or prioritized. These goals should tie directly to the
overall company, subsidiary, or department goals. Joint agreement on goals will
be confirmed with signatures of the participant and his/her manager. These goals
must be provided to Human Resources within two months of becoming eligible for
the Annual Incentive Plan.

Goal Monitoring

Participants will normally meet with their managers at least quarterly to review
progress on the established goals.

Goal Modification

Goals may be modified during the plan year if the business or the individual’s
position requires the change. If the goals of a Named Executive Officer are
adjusted, approval by the Compensation Committee of the Board of Directors is
required.

Goal Measurement

Plan participants and their managers will discuss the participant’s goal
achievement on their Individual Objectives and managers must submit the
achievement to HR for approval in a timely manner. The Compensation Committee
will evaluate and determine achievement of the CEO’s individual performance and
review the achievement for the other executive officers.

 

VII. Incentive Payments

Results and Adjustments

Actual business results for the fiscal year will be provided by the Chief
Financial Officer and approved by the Compensation Committee. The Compensation
Committee may

 

Page 5 of 10



--------------------------------------------------------------------------------

approve adjustments to actual business results to reflect organizational,
operational, or other changes which have occurred during the year, e.g.,
acquisitions, dispositions, expansions, contractions, material non-recurring
items of income or loss, extraordinary items, effects of accounting changes or
other events.

Discretionary Pool

The Compensation Committee has determined that a discretionary pool should also
be established to reward participants in the plan with exemplary performance.
The maximum amount of the discretionary pool is $500,000, which may or may not
be awarded in whole or in part.

Payments

Payments under the Plan will normally be paid within 45 days of the conclusion
of the Company’s annual audit by its certified public accountants. Payment will
be made for the number of full months that the participant held a qualifying
position during the plan year and amounts paid will be taxed in compliance with
Internal Revenue Service guidelines for bonuses. Checks for bonus payments will
normally be hand delivered in one-on-one meetings by the participant’s manager.

Maximum Payment

Notwithstanding anything to the contrary provided in this Plan, payouts to any
one participant will not exceed 150% of the participant’s target bonus.

Communication

After year-end closing, managers should meet individually with each participant
to communicate the final achievement on specific goals and communicate the
incentive payment amount. Human Resources will prepare a communication document
to assist managers to effectively communicate this information.

 

VIII. Amendment, Suspension and Termination

The Compensation Committee or the Board of Directors may at any time, and
without prior notice, terminate, suspend, amend or modify this Plan or any
incentive payments under the Plan not yet paid. No payments pursuant under this
Plan will be made during any suspension of the Plan or after its termination.

 

Page 6 of 10



--------------------------------------------------------------------------------

IX. Unfunded Plan

The Plan is unfunded and the Company shall not be required to segregate any
assets for incentive payments under the Plan.

 

X. Other Benefit and Compensation Programs

Payments received by a participant under this Plan shall not be deemed a part of
a participant’s regular, recurring compensation for purposes of the termination,
indemnity or severance pay law of any state and shall not be included in, nor
have any effect on, the determination of benefits under any other employee
benefit plan, contract or similar arrangement provided by the Company unless
expressly so provided by such other plan, contract or arrangement. Nothing in
the Plan shall be construed as a contractual payment obligation or guarantee of
employment for any participant.

 

XI. Governing Law

To the extent that Federal laws do not otherwise control, the Plan and all
determinations made and actions taken pursuant to the Plan shall be governed by
the laws of Minnesota and construed accordingly.

 

Page 7 of 10



--------------------------------------------------------------------------------

Exhibit I

Annual Incentive Plan Components:

 

Job Level

   Consolidated
EBITDA     Division
EBITDA     Consolidated
Sales     Division
Sales     Individual
Objectives  

CEO and CFO/COO

     75 %        25 %     

Division Presidents

       75 %        25 %   

Corporate VP’s

     75 %        25 %     

Division VP’s

       55 %        25 %      20 % 

Corporate Directors

     40 %        30 %        30 % 

Division Directors

       40 %        30 %      30 % 

Corporate Managers

     40 %        30 %        30 % 

Division Managers

       40 %        30 %      30 % 

 

Page 8 of 10



--------------------------------------------------------------------------------

Exhibit II

Annual Incentive Plan

FY11 Payout Schedule for Sales Objective

 

     Percent of
Target / Budget     Payout %  

Target

     100 %      100 %       99 %      90 %       98 %      80 %       97 %     
70 %       96 %      60 %       95 %      50 %       94 %      40 %       93 % 
    30 %       92 %      20 %       91 %      10 %       90 %      5.0 % 

Minimum for Sales

     90 %      5 %       Below 90 %      0% Payout   

Threshold

Sales – 90% or higher of target must be achieved and is paid out on a sliding
scale

 

Page 9 of 10



--------------------------------------------------------------------------------

Exhibit III

Annual Incentive Plan

Payout Schedule for EBITDA Objective

 

     Percent of
Target /
Budget     Payout
%  

Target

     100 %      100 %       99 %      97.5 %       98 %      95 %       97 %   
  90 %       96 %      85 %       95 %      80 %       94 %      75 %       93
%      70 %       92 %      65 %       91 %      60 %       90 %      55 %      
89 %      50 %       88 %      45 %       87 %      40 %       86 %      35 % 
     85 %      30 %       84 %      25 %       83 %      20 %       82 %      15
%       81 %      10 % 

Minimum for EBITDA

     80 %      5 %       Below 80 %      0% Payout   

Threshold

EBITDA – 80% or higher of target must be achieved and is paid out on a sliding
scale

 

Page 10 of 10